DETAILED ACTION
Allowable Subject Matter
Claims 1-19 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art teach gas sensors and methods for manufacturing gas sensors such as shown in United States Patent Application Publication 2009/0058431.  The prior may not teach forming an adhesive layer substantially along with forming an electrode during a deposition process step.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center. Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center please visit https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are additional questions.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856